UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52694 QUAINT OAK BANCORP, INC. (Exact Name of Registrant as Specified in Its Charter) Pennsylvania 35-2293957 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 501 Knowles Avenue, Southampton, Pennsylvania18966 (Address of Principal Executive Offices) (215) 364-4059 (Registrant’s Telephone Number, Including Area Code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:As of November 11, 2014, 911,471 shares of the Registrant’s common stock were issued and outstanding. INDEX PART I - FINANCIAL INFORMATION Page Item 1 - Financial Statements Consolidated Balance Sheets as of September 30, 2014 and December 31, 2013 (Unaudited) 1 Consolidated Statements of Income for the Threeand Nine Months EndedSeptember 30,2014 and 2013 (Unaudited) 2 Consolidated Statements of Comprehensive Income for the Three and Nine Months Ended September 30, 2014 and 2013 (Unaudited) 3 Consolidated Statement of Stockholders’ Equity for theNine Months Ended September 30, 2014 (Unaudited) 4 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2014 and 2013 (Unaudited) 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 42 Item 4 - Controls and Procedures 42 PART II - OTHER INFORMATION Item 1 - Legal Proceedings 43 Item 1A - Risk Factors 43 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3 - Defaults Upon Senior Securities 43 Item 4 - Mine Safety Disclosures 43 Item 5 - Other Information 44 Item 6 - Exhibits 44 SIGNATURES ITEM 1. FINANCIAL STATEMENTS Quaint Oak Bancorp, Inc. Consolidated Balance Sheets (Unaudited) At September 30, At December 31, Assets (In thousands, except share data) Due from banks, non-interest-bearing $ $ Due from banks, interest-bearing Cash and cash equivalents Investment in interest-earning time deposits Investment securities available for sale Loans held for sale Loans receivable, net of allowance for loan losses (2014 $1,148; 2013 $941) Accrued interest receivable Investment in Federal Home Loan Bank stock, at cost Bank-owned life insurance - Premises and equipment, net Other real estate owned, net Prepaid expenses and other assets Total Assets $ $ Liabilities and Stockholders’ Equity Liabilities Deposits, interest-bearing $ $ Federal Home Loan Bank advances Accrued interest payable 77 Advances from borrowers for taxes and insurance Accrued expenses and other liabilities Total Liabilities Stockholders’ Equity Preferred stock – $0.01 par value, 1,000,000 shares authorized; none issued or outstanding - - Common stock – $0.01 par value; 9,000,000 shares authorized; 1,388,625 issued;911,471 and947,849 outstanding at September 30, 2014 and December 31, 2013, respectively 14 14 Additional paid-in capital Treasury stock, at cost: 2014477,154 shares;2013 440,776 shares ) ) Unallocated common stock held by: ) ) Employee StockOwnership Plan (ESOP) Recognition & Retention Plan Trust (RRP) ) ) Accumulated other comprehensive loss ) ) Retained earnings Total Stockholders' Equity Total Liabilities and Stockholders’ Equity $ $ See accompanying notes to consolidated financial statements. 1 Quaint Oak Bancorp, Inc. Consolidated Statements of Income (Unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, (In thousands, except for share data) Interest Income Interest on loans $ Interest and dividends on short-term investments and investment securities 46 66 Total Interest Income Interest Expense Interest on deposits Interest on Federal Home Loan Bank advances 11 6 19 41 Total Interest Expense Net Interest Income Provision for Loan Losses 55 Net Interest Income after Provision for Loan Losses Non-Interest Income Mortgage banking and title abstract fees 52 Other fees and services charges 24 33 57 56 Income from bank-owned life insurance 23 - 27 - Net gain on sales of loans Gain on sale of SBA loans 48 - 64 - Loss on sale of other real estate owned (3 ) Other 9 6 24 21 Total Non-Interest Income Non-Interest Expense Salaries and employee benefits Directors' fees and expenses 51 63 Occupancy and equipment Professional fees 98 86 FDIC deposit insurance assessment 26 23 75 51 Other real estate owned (recovery) expense (1 ) 12 16 41 Advertising 26 23 78 61 Other 70 Total Non-Interest Expense Income before Income Taxes Income Taxes 89 Net Income $ Earnings per share - basic $ Average shares outstanding - basic Earnings per share - diluted $ Average shares outstanding - diluted See accompanying notes to consolidated financial statements. 2 Quaint Oak Bancorp, Inc. Consolidated Statements of Comprehensive Income (Unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, (In thousands) Net Income $ Other Comprehensive Income(Loss): Unrealized gains (losses) on investment securities available-for-sale ) 3 ) ) Income tax effect 6 (1 ) 4 13 Other comprehensive income (loss) ) 2 (8
